Simmons, C. J.
1. There was no error in overruling the demurrer to the plea of one of the defendants.
2. When.several documents aré offered in evidence as a whole and some of them are inadmissible, it is not error to reject the whole.
3. There was no material error in the charges and rulings of which complaint was made in the motion for new trial. The suit being upon a guardian’s bond, and the representative of the guardian having shown by evidence that, prior to the death of the guardian and after the majority of the ward, the guardian had fully, fairly, and completely settled with the ward, and that the ward had acknowledged an indebtedness to the guardian after the settlement had been made ; the jury having believed this in preference to the evidence of the ward denying the settlement, and the verdict having been approved by the trial judge, this court will not interfere with his discretion in overruling the motion for new trial, made by the ward.

Judgment affirmed.


All the Justices concur.